Citation Nr: 0740510	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-14 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1963 to November 
1967.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied service connection for hearing loss 
and tinnitus.  


FINDINGS OF FACT

1.  Hearing loss was not clinically shown during the 
veteran's active service or for many years thereafter and the 
most probative evidence indicates that the veteran's current 
bilateral hearing loss is not causally related to his active 
service or any incident therein, including exposure to 
acoustic trauma in combat.

2.  The veteran has provided credible statements of 
continuous ringing in his ears since exposure to acoustic 
trauma during combat.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  Bilateral tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Duty to Notify

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held that under the notice 
provisions of the VCAA, a claimant must be provided notice of 
the evidentiary matters specified in statute and regulation 
before an initial unfavorable decision by the RO.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  

In this case, in a February 2004 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete a claim of service connection, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  The letter also advised 
the veteran to submit or identify any additional information 
that he felt would support his claims.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board acknowledges that the VCAA letter discussed above 
does not specifically satisfy all of the notice requirements 
of section 5103(a), particularly the additional requirements 
delineated by the Court in Dingess/Hartman.  Nonetheless, the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies have resulted in prejudice.  In 
that regard, the Board notes that with respect to the issue 
of service connection for hearing loss, the claim has been 
denied.  Thus, the additional Dingess/Hartmann elements of 
disability rating and effective date are not at issue.  With 
respect to the issue of service connection for tinnitus, the 
claim has been allowed.  Thus, any notification deficiencies 
have not prejudiced the veteran at this juncture.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

For the reasons discussed above, the Board finds that VA has 
fulfilled its VCAA notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

In this case, the veteran's service medical and personnel 
records are on file.  Despite being given the opportunity to 
do so, the veteran has neither submitted nor identified any 
post-service VA or private clinical records pertaining to his 
claims.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2007).  The veteran has also been afforded 
a VA medical examination in connection with his claims.  38 
C.F.R. § 3.159(c)(4) (2007).  The Board finds that the 
reports of these examinations provide the necessary medical 
opinions.

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the veteran.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Again, neither the veteran nor his 
representative has argued otherwise.  


Background

The veteran's service medical records show that at his 
February 1963 military enlistment medical examination, the 
veteran's ears were normal.  Whispered voice testing revealed 
hearing acuity of 15/15.  

In-service medical records are negative for complaints or 
findings of hearing loss or tinnitus.  

At his November 1967 military separation medical examination, 
the veteran's ears were again normal on clinical evaluation.  
Audiometric testing showed right ear pure tone thresholds of 
-5, -5, -10, 5, 15, and 5 decibels at 500, 1,000, 2,000, 
3,000, 4,000, and 6,000 hertz, respectively.  Left ear pure 
tone thresholds were 15, 15, -5, 15, 15, and 15 decibels at 
the same tested frequencies.  

The veteran's service personnel records show that he served 
as a rifleman, guard, scout and mortarman.  He served in 
Vietnam from December 1966 to November 1967, participating in 
numerous combat operations.  During his tour of duty in 
Vietnam, his primary duties were as an ammunitions carrier 
and squad leader.  

In January 2004, the veteran submitted an original 
application for VA compensation benefits, seeking service 
connection for hearing loss and tinnitus.  He indicated that 
such conditions had been present since January 1967.  He 
explained that he had served in the infantry in Vietnam, 
during which time he was exposed to loud noise and developed 
ringing in both ears.  

In connection with his claim, the veteran was afforded a VA 
medical examination in June 2004, at which he reported that 
he first noticed hearing loss in the late 1960's.  The 
veteran indicated that his hearing loss had occurred 
gradually and that he now had difficulty understanding 
conversational speech if the speaker was within a few feet 
from him, while using the phone, and in noisy situations.  
The veteran also reported constant, bilateral tinnitus since 
1967.  With respect to his history of noise exposure, the 
veteran indicated that he served in combat in Vietnam from 
1966 to 1967.  The examiner reviewed the veteran's claims 
folder in connection with the examination.  He noted that the 
results of the veteran's November 1967 discharge audiogram 
had shown that the veteran's hearing was within normal limits 
at the time of his discharge from the military.  The examiner 
indicated that even if he were to assume that the November 
1967 study was based on ASA standards, the veteran's hearing 
still would have been within normal limits at the time of his 
separation from service, but for a mild hearing loss in the 
low frequencies which was not associated with noise exposure.  
(The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Since November 1, 1967, those 
standards have been set by the International Standards 
Organization - American National Standards Institute (ISO-
ANSI)).  The examiner further noted that although the 
etiology of the veteran's current hearing loss was unclear, 
his current hearing loss is at frequencies that were normal 
at the time of his discharge from service.  Thus, the 
examiner indicted that it was difficult to relate the 
veteran's current high frequency sensorineural hearing loss 
to his military service, taking into account that his hearing 
was within normal limits at the time of his separation from a 
service.  With respect to the veteran's tinnitus, the 
examiner noted that the veteran stated that his tinnitus had 
been present since service.  Nonetheless, he indicated that 
it was difficult to relate the veteran's tinnitus to service, 
taking into account that audiometric test results at the time 
of the veteran's discharge from service had shown normal 
hearing and that there was no evidence of a noise induced 
hearing loss.  He also noted that the veteran's service 
medical records were negative for complaints of hearing loss 
or tinnitus.  Taking into account these factors, the examiner 
concluded that it is not as least as likely as not that the 
veteran's current high frequency sensorineural hearing loss 
was related to his military service.  

In a May 2005 letter, the veteran indicated that the only 
time in his life he was exposed to hazardous noise was during 
his tour of duty in Vietnam.  He indicated that he was 
stationed at a fire base in a mortar platoon where he was 
routinely exposed to incoming and outgoing rounds with 
decibel levels well above 90.  He also indicated that on one 
occasion, he was in close proximity to a rocket explosion.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  

Analysis

Hearing loss

The veteran seeks service connection for bilateral hearing 
loss, which he argues is a result of noise exposure during 
his period of active service.

As set forth above, there is ample evidence of record which 
supports the veteran's contentions of in-service noise 
exposure.  His service personnel records confirm that he 
served in combat and his statements of noise exposure are 
consistent with the circumstances of such service.  
38 U.S.C.A. § 1154(b).  As noted, however, that an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.

In this case, the veteran's service medical records are 
entirely negative for subjective or objective evidence of 
hearing loss.  In fact, at his November 1967 military 
separation medical examination, audiometric testing 
affirmatively showed that his hearing acuity was within 
normal limits.  

Moreover, the record on appeal is negative for medical 
evidence of a hearing loss disability for decades after 
service separation.  In fact, the first clinical evidence of 
hearing loss of record is not until June 2004, approximately 
37 years after service, when the VA medical examination was 
conducted.  

Based on the evidence set forth above, the Board finds that 
hearing loss was not present in service or within the post-
service year.  The Board has considered the provisions of 38 
C.F.R. § 3.303(b), in light of the veteran's recent claims of 
continuous hearing loss since service.  In Savage v. Gober, 
10 Vet. App. 488 (1997), it was noted that while the concept 
of continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  As set forth above, the record here 
contains a span of approximately 37 years without any 
clinical evidence to support his recent assertions of a 
continuity of symptomatology.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous hearing loss since service 
is highly probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage v. 
Gober, 1 Vet. App. 488. 

The Board notes that even if a veteran does not have hearing 
loss during the time of active duty, such does not prohibit 
service connection.  Hensley, 5 Vet. App. at 159-60.  Rather, 
service connection may still be established if a veteran 
currently satisfies the criteria of 38 C.F.R. § 3.385, and 
the evidence links current hearing loss with service.  Id. at 
158.  See also 38 C.F.R. § 3.303(d).

Thus, the Board has carefully reviewed the record for 
evidence showing that the veteran's current hearing loss, 
first objectively shown decades after service, is the result 
of acoustic trauma he sustained during his active service.

In that regard, the Board notes that in June 2004, a VA 
medical examiner, after examining the veteran and reviewing 
his claims folder, concluded that it is not as least as 
likely as not that the veteran's current high frequency 
sensorineural hearing loss is related to his military 
service.  

The Board finds that the June 2004 VA medical opinion is 
persuasive and assigns it great probative weight.  The 
unequivocal opinion regarding the veteran's hearing loss was 
rendered by an audiologist who clearly has the expertise to 
opine on the matter at issue in this case.  In addition, he 
addressed the veteran's contentions, gave a considered 
rationale for his opinion, and based such opinion on a review 
of the veteran's claims folder, including his service medical 
records.  

The Board has also considered the veteran's own statements to 
the effect that his hearing loss disability was incurred in 
service as a result of exposure to acoustic trauma.  The 
Board recognizes the veteran's sincere belief that his 
hearing loss is related to his military service.  
Nevertheless, the veteran has not been shown to have the 
professional expertise necessary to provide probative 
evidence of a diagnosis of a hearing loss disability (as 
opposed to a subjective disability like tinnitus).  
Additionally, he does not have the expertise necessary to 
provide a medical opinion as to the causal relationship 
between his current hearing loss and his military service.  
For these reasons, his opinion is not probative.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the most probative evidence 
of record shows that a hearing loss disability was not 
present during service or for many years thereafter and the 
most probative evidence shows that his current hearing loss 
disability is not related to his active service or any 
incident therein, including exposure to acoustic trauma.  

Again, the Board has considered the veteran's recent 
contentions of continuous hearing loss since service.  
However, there is a years-long evidentiary gap in this case 
between the veteran's military service and the earliest 
medical evidence of a complaint of hearing loss.  In addition 
to the June 2004 VA medical opinion which constitutes 
affirmative evidence against the claim for service 
connection, the absence of evidence constitutes negative 
evidence against the claim because it tends to disprove the 
claim that hearing loss is the result of acoustic trauma 
injuries sustained in service which in turn resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact); see also 38 C.F.R. § 3.102 (noting that reasonable 
doubt exists because of an approximate balance of positive 
and "negative" evidence).  Thus, the clinical findings of 
normal hearing acuity at service separation, plus the lack of 
any objective evidence of hearing loss between the veteran's 
military service and the evidence showing hearing loss in 
2004 is itself evidence which tends to show that such 
conditions did not have their onset in service or for many 
years thereafter and is not the result of acoustic trauma 
sustained in service.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The Board must consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  Cf. Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In this case, the Board has considered the absence of any 
medical evidence of hearing loss in service and for 
approximately 37 years after service, as well as the opinion 
of the VA examiner who found the absence of such evidence 
significant, and the Board concludes that the preponderance 
of the evidence in this case is against the claim of service 
connection for bilateral hearing loss.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.

Tinnitus

The veteran also seeks service connection for tinnitus.  He 
contends that he developed tinnitus during service as a 
result of his exposure to acoustic trauma.  

As described above, the veteran's service personnel records 
expressly confirm his combat duties in Vietnam.  Moreover, 
the veteran has provided statements regarding his in-service 
noise exposure during combat.  The veteran's statements of 
in-service noise exposure are consistent with the 
circumstances and conditions of such combat service.  See 
38 U.S.C.A. § 1154(b).  

In addition to evidence of in-service noise exposure, the 
record on appeal contains credible statements from the 
veteran to the effect that his tinnitus had its onset during 
service.  He has further indicated that his tinnitus has been 
present on a continuous basis since service.  

Unlike a hearing loss disability, which can be objectively 
measured on audiogram, tinnitus is a "perception of sound in 
the absence of acoustic stimulus" and is a subjective 
experience of the patient.  Robert Berkow, M.D., The Merck 
Manual Of Diagnosis And Therapy, 2172 (15th ed. 1987).  Since 
the disease is defined as a subjective experience of the 
patient, it is an underlying disability for which lay 
statements can provide evidence of continuity of 
symptomatology since service.  Savage v. Gober, 10 Vet. App. 
488 (1997).  

The Board finds that the veteran's statements regarding the 
onset and continuity of his tinnitus are credible.  In 
addition, the Board notes that tinnitus is subjective, and 
the kind of condition which lay evidence is competent to 
describe.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining 
whether testimony may be heard and considered by the trier of 
fact, while the later is a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, 
it does not affect competency to testify.").  

The Board has considered the unfavorable evidence in this 
case, namely, the June 2004 VA medical examination report in 
which the examiner concluded that it was difficult to 
associate the veteran's current tinnitus with his active 
service, as the veteran's hearing loss had been normal at the 
time of his separation from service.  

Viewing the evidence in a light most favorable to the 
veteran, however, the Board finds that the positive evidence 
of record consists of the fact that he is a combat veteran 
who was exposed to acoustic trauma during service and has 
provided statements to the effect that his tinnitus has been 
present on a continuous basis since service.  

Based on the veteran's statements of continuous tinnitus 
since service, and the provisions from The Merck Manual noted 
above describing tinnitus as a subjective disability, the 
Board concludes that evidence for and against the claim for 
service connection for tinnitus is at least in approximate 
balance.  

As indicated previously, under the benefit-of-the-doubt rule, 
for the veteran to prevail, there need not be a preponderance 
of the evidence in his favor, but only an approximate balance 
of the positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made.  Thus, the Board finds that the evidence of record is 
sufficient to award service connection for tinnitus. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for bilateral tinnitus is 
granted.



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


